FILED
                              NOT FOR PUBLICATION                           SEP 24 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



FRANCISCO ANTONIO VARGAS-                         No. 08-71197
RAMIREZ,
                                                  Agency No. A094-456-502
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Francisco Antonio Vargas-Ramirez, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s (“IJ”) decision denying his

application for asylum, withholding of removal, and protection under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for substantial evidence factual findings. See Santos-Lemus v.

Mukasey, 542 F.3d 738, 742 (9th Cir. 2008). We dismiss in part and deny in part

the petition for review.

         Because Vargas-Ramirez failed to exhaust any challenge to the IJ’s

determination that he is ineligible for asylum due to an aggravated felony

conviction, see Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004), we dismiss

the petition as to Vargas-Ramirez’s asylum claim.

         Substantial evidence supports the agency’s finding that Vargas-Ramirez

failed to demonstrate past persecution based upon visits to the family home by

unknown persons. See Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000). In the

opening brief, Vargas-Ramirez fails to argue that he can otherwise demonstrate a

clear probability of future persecution. See Martinez-Serrano v. INS, 94 F.3d

1256, 1259-60 (9th Cir. 1996) (issues not raised and argued in a party’s opening

brief are waived). Accordingly, Vargas-Ramirez’s withholding of removal claim

fails.

         Vargas-Ramirez fails to raise any substantive arguments with respect to the

agency’s denial of CAT relief. See id.

         PETITION FOR REVIEW DISMISSED in part; DENIED in part.


                                            2                                  08-71197